SUMMARY ORDER

William J. Higgins appeals a final order by the United States District Court for the Eastern District of New York (Bloom, J.), entered on August 14, 2003, dismissing sua sponte the complaint. We assume that the parties are familiar with the facts, the procedural history and the scope of the issues presented on appeal.
As the district court found, this complaint is essentially identical an earlier complaint that the court dismissed on May 27, 2003. The district court correctly dismissed Higgins complaint, as it was barred by res judicata, see Allen v. McCurry 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980); N.L.R.B. v. United Technologies Corp., 706 F.2d 1254, 1260 (2d Cir.1983).
For the foregoing reasons, the judgment of the district court is AFFIRMED.
Additionally, we deny the Government’s motion pursuant to Fed. R.App. P. 38 for sanctions against Higgins. We note with disapproval Higgins’ practice of filing meritless litigation, indeed the district court is now considering whether Higgins will be required to seek the leave of the district court before filing any complaints in the future. We warn Higgins that, while we decline to impose a sanction today, merit-less appeals in the future may lead to the imposition of monetary sanctions and/or leave-to-file requirements in this Court.